Citation Nr: 0938215	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-38 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnity compensation 
(DIC), pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1952 to August 1954, and died in January 2004.  The appellant 
is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO, in pertinent part, denied 
the issues of entitlement to service connection for the cause 
of the Veteran's death and entitlement to DIC, pursuant to 38 
U.S.C.A. § 1318.

In November 2007, the appellant appeared at a hearing at the 
RO before the undersigned.  Subsequently in March 2008, the 
Board remanded for further development. 


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for chronic brain syndrome, rated as 50 percent 
disabling, and skull loss of four square inch area, rated as 
50 percent disabling, for a combined rating of 80 percent.  
He was in receipt of a total disability evaluation based on 
individual unemployability due to the service-connected 
disabilities (TDIU) from December 1997.  

2.  The Certificate of Death indicates that the veteran's 
immediate cause of death was myocardial infarction, and 
listed chronic obstructive pulmonary disease (COPD) as a 
significant condition contributing to death but not resulting 
in the underlying cause.  No other significant conditions 
contributing to death but not related to the cause were 
noted.  

3.  COPD was not present in service, manifested within one 
year after discharge, or etiologically related to service; 
and the preponderance of the evidence is against a finding 
that the veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  .

4.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability for 10 
continuous years immediately preceding death, was not rated 
as being totally disabled continuously for at least five 
years from service separation, nor was he a former prisoner 
of war who died after September 30, 1999.

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any final rating decision.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2008).  

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004 and April 2008, the RO 
satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the appellant of: information 
and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that she was expected to provide.  
In April 2008, the RO also notified the appellant of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the Veteran's 
death, the United States Court of Appeals for Veterans Claims 
(Court) has held section 5103(a) notice must be tailored to 
the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  In this case, the April 2008 letter provided 
the requirements set forth in Hupp. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  A medical 
opinion has been rendered in conjunction with her claim for 
the cause of the Veteran's death.  Thus, the duties to notify 
and assist have been met.

Analysis

Cause of Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b). For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  A current disability must be 
related to service or to an incident of service origin.  A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 
(Fed. Cir. 2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Veteran died in January 2004 and the death certificate 
listed his causes of death as myocardial infarction, and 
listed COPD as a significant condition contributing to death 
but not resulting in the underlying cause.  An autopsy was 
not performed.  At the time of his death, service connection 
was in effect for chronic brain syndrome and skull loss of 
four square inch area, each rated as 50 percent disabling.  

The appellant has not claimed nor does the evidence 
demonstrate that the Veteran should have been service 
connected for COPD.  In this regard, service treatment 
records are negative for any complaints or findings of a lung 
disability.  In fact, on VA examination reports dated in 
October 1954 and October 1959, the lungs were normal on 
respiratory evaluation.  The first indication of a lung 
disability in the record was not until July 1989, some 35 
years after service discharge, when COPD was noted as well as 
the Veteran's history as a lifetime smoker.  There is no 
competent medical evidence that COPD is related to the 
Veteran's service.  

The appellant contends that the Veteran's service-connected 
disabilities contributed to or hastened his death.  She 
asserts that he smoked to alleviate his headaches.  

January 2004 emergency room records reflect that the Veteran 
presented in full cardiopulmonary arrest and died due to 
sudden cardiac death and bilateral pneumothoraces.  

An October 2007 letter from F. B. Bishop, M.D. noted that the 
Veteran had headaches from his service injury until his death 
and though he had stopped smoking by July 1993 he had 
developed severe COPD by that time.  As to whether the 
Veteran's head injury was related to his death, Dr. Bishop 
stated that it was possible that the brain injury led to lack 
of judgment with respect to discontinuing smoking cigarettes 
which caused the severe COPD.  It was noted that the Veteran 
smoked two to three packs of cigarettes a day from his 
teenage years until 1993.  In citing to the Veteran's 
immediate cause of death by myocardial infarction, Dr. Bishop 
noted that with the use of chronic warfarin anticoagulation, 
there were multiple possible consequences including 
intracerebral hemorrhage along with possible embolic 
phenomenon (from his atrial fibrillation) from his atrial 
fibrillation.  Dr. Bishop concluded that if the Veteran's 
brain injury led to his problems that led to COPD, which was 
associated with his chronic atrial fibrillation problems, 
then his death could have been related to his brain injury.  

In July 2009, a VA opinion was rendered in this case.  Upon 
review of the claims folder, the examiner noted that the 
Veteran graduated from college and received a master's degree 
in hospital administration and held numerous high functioning 
jobs including as a hospital administrator until 1993.  The 
examiner also cited that the Veteran was a smoker from his 
teenage years until 1993; there was also a March 2000 record 
which indicated that the Veteran still smoked occasionally.  
The examiner indicated that the fact that the Veteran was 
able to obtain a bachelor's degree and master's degree and 
work in management positions for many years after college 
demonstrated that his cognitive functioning would have been 
sufficient to assess the risks of smoking.  The examiner 
opined that it was less likely than not that his brain 
syndrome was responsible for his not being able to quit 
smoking and that the connection between COPD and death by 
myocardial infarction was also tenuous.  Citing to Dr. 
Bishop's letter indicating that the Veteran's brain syndrome 
could have contributed to his death, the examiner pointed out 
that that was not the standard used in theses cases and that 
the mere possibility something could have contributed was not 
sufficient for service connection.  The examiner concluded it 
was less likely than not that the Veteran's service-connected 
disability contributed to his death. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the July 2009 VA examination report is 
more complete and convincing than Dr. Bishop's October 2007 
opinion.  The VA examiner reviewed the claims folder in 
conjunction with his report, comprehensively listed the 
Veteran's relevant social and medical history, and offered 
extensive reasoning and bases for his conclusion.  He also 
used a correct standard of review, commenting on the 
likelihood and not merely the possibility of whether death 
was related to service-connected disability.  The examiner 
also addressed Dr. Bishop's opinion.  On the other hand, 
while Dr. Bishop cited to a few medial records, there is no 
indication that he reviewed all relevant  records in the 
claims folder.  In any case, his opinion was speculative as 
he only indicated a possibility that the Veteran's death was 
related to his brain injury.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The Board finds it 
persuasive that the Veteran was able to complete higher 
education and hold high level positions throughout his 
lifetime.  Notably, he began to smoke during his teenage 
years before he began service.  Accordingly, tobacco use was 
less than likely attributable to his service-connected 
disabilities.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the Veteran.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause of the Veteran's death (i.e. that the 
Veteran's cause of death was due to his service-connected 
disabilities) because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service- 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of compensation, or for any 
reason (including receipt of military retired pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22; Nat'l Org. of Veterans' Advocates, 
Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).

In this case, at the time of the Veteran's death in January 
2004, he was service-connected for chronic brain syndrome, 
rated as 50 percent disabling from September 1954, and skull 
loss of four square inch area, rated as 50 percent disabling, 
and a combined rating of 80 percent from September 1954.  He 
was in receipt of a total disability evaluation based on 
individual unemployability due to the service-connected 
disabilities (TDIU) from December 1997.  As noted above, the 
Veteran died in January 2004.  As the Veteran did not have 
service-connected disabilities that were continuously rated 
totally disabling for 10 or more years immediately preceding 
death or continuously rated totally disabling for at least 
five years from the date of his separation from service, the 
"totally disabling" requirement under 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran 
was not a former prisoner of war who died after September 30, 
1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 
1318 must be denied for lack of legal merit. Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (noting that where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
decision.  While she has argued that VA should have advised 
the Veteran he was eligible for TDIU at an earlier date and 
failure to do so was a breach in the duty to assist, this 
does not amount to a claim of CUE.  The Court has indicated 
that a breach of the duty to assist cannot constitute CUE 
because such a breach creates only an incomplete rather than 
an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 383-
384 (1994).  As the appellant has not specifically alleged 
CUE in any previous rating action, the Board concludes that 
no further action or consideration is warranted as to this 
particular portion of the section 1318 analysis.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to DIC, pursuant to 38 U.S.C.A. § 1318, is 
denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


